Citation Nr: 0032815	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  92-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left below the knee 
amputation.

2.  Entitlement to an effective date earlier than March 18, 
1994 for a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from August 1951 to 
August 1954, from October 1954 to September 1960, and from 
January 1961 to September 1964.

This appeal arises from a March 1992, Department of Veterans 
Affairs Regional Office (VARO), St. Petersburg, Florida 
rating decision, which denied the appellant entitlement to 
service connection for below knee amputation of the left leg 
secondary to multiple sclerosis; and from a March 1995 rating 
decision which, in pertinent part, denied the appellant's 
claim for entitlement to a total disability rating based upon 
individual unemployability.  VARO subsequently granted the 
appellant entitlement to a total rating based upon individual 
unemployability, effective July 17, 1996, in a July 1997 
rating decision.  Following the grant of additional claims 
for service connection, VARO granted the appellant an earlier 
effective date for a total rating based upon individual 
unemployability from July 17, 1996 to March 18, 1994.

The Board has previously remanded the appellant's claims for 
further development in February 1994 and November 1999 
decisions.  


REMAND

It is noted that recently passed legislation has altered the 
criteria under which this issue was evaluated by the RO.  
This legislation, The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
considered by the RO prior to the Board's evaluation of the 
claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes v. Brown, 5 
Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  Therefore, the appellant's claim must be 
returned to the RO.

The pertinent laws governing VA's duty to assist a claimant 
in the development of his claim, after notification of any 
evidence or information necessary to substantiate the claim, 
include the duty to assist the claimant in obtaining relevant 
records (including private records) that the claimant 
adequately identifies, and any other relevant records held by 
any Federal department or agency that the claimant adequately 
identifies.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat.2096, ___(2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).  

The Board notes that it requested an opinion by a 
cardiovascular specialist addressing the question of whether 
it is at least as likely as not that the appellant's left 
below the knee amputation was proximately due to or the result 
of his service-connected multiple sclerosis in its November 
1999 decision.  Although an opinion was provided in December 
1999, the credentials of the VA examiner who provided the 
opinion are unclear, and conflicting opinions and articles 
associated with the claims folder were not discussed or 
reconciled by the examiner.  

The Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268 (1998).  In view of the need for a supplemental opinion 
by a specialist in cardiology after a review of the 
appellant's claims folder, regarding the question posed about 
the cause of the appellant's left below knee amputation, the 
Board finds that additional efforts by VARO to obtain an 
opinion must be made.  

Because the Board's decision on the effective date of 
individual unemployability may be affected by disposition of 
the service connection claim, consideration of the former 
will be deferred pending the development requested 
hereinafter,

Accordingly, the case is REMANDED for the following:

1.  VARO should again arrange for the 
appellant's claims file to be reviewed by 
a cardiovascular specialist for opinion 
on the following question:  Is it at 
least as likely as not that the 
appellant's left below the knee 
amputation was proximately due to or the 
result of his service-connected multiple 
sclerosis?  If the examiner is unable to 
answer the question, the reasons should 
be clearly stated.

2.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.

3.  VARO should then insure that the 
provisions of Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), have been considered, 
and readjudicate both claims in light of 
this new legislation and the additional 
evidence.  If VARO continues to deny the 
appellant's claims, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The purpose of the REMAND is to procure clarifying data and 
to satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 


